COXE, District Judge.
The opinion of the board is as follows:
“SHARPE, G. P. The merchandise consisted of an article known as prim-uline buff, and is subject to duty under the act of October, 1890. The assistant appraiser reported that the article was submitted to the United States ■chemist, who made return that it exhibited the qualifications of a coal-tat color, and it was thereupon classified for duty, under paragraph 18, as a coal-*493tar color or dye, at 35 per cent, ad valorem. The appellant’s claim that the merchandise is a dyewood extract, liable for duty under paragraph 26.
“We find from the evidence adduced on the hearing that pmrmline buff is a preparation from quercitron, which is the bark of the black oak, sometimes called ‘dyers’ oak,’ and that it is used in tanning, and more generally in dying. In the latter use it Imparts to calicoes and cloths shades of yellow colors. There is an admixture of alizarine in the preparation, which modifies the color, and this part comes from coal tar. The evidence showed, however, that quercitron furnishes 80 per cent, and alizarine 20 per cent, of the compound. The chief agent in the tinctorial result comes from the quer-citron, which Is predominant, and the effect of the alizarine is subordinate. We also find that primuline buff, at and prior to October 1, 1890, was known as a dyewood extract in the markets of the country and In the wholesale trade generally. On these findings wo sustain the protest, and authorize a reliquidation accordingly.”
It is thought that this decision is right and should be affirmed.